Name: 84/72/EEC: Commission Decision of 21 December 1983 instituting in the department of HÃ ©rault, France, a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: 1984-02-15

 Avis juridique important|31984D007284/72/EEC: Commission Decision of 21 December 1983 instituting in the department of HÃ ©rault, France, a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic) Official Journal L 044 , 15/02/1984 P. 0013 - 0017+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE DEPARTMENT OF HERAULT , FRANCE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/72/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE DEPARTMENT OF HERAULT , FRANCE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE DEPARTMENT OF HERAULT , FRANCE 1 . TITLE PILOT RURAL DEVELOPMENT ACTION IN THE DEPARTMENT OF HERAULT IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE BY DRAWING ON AND TURNING TO ACCOUNT CERTAIN TRAINING AND ADVISORY SERVICE EXPERIMENTS CONDUCTED AT LOCAL LEVEL , THIS PILOT ACTION IS DESIGNED TO INSTITUTE IN FIVE AREAS TYPICAL OF THE DEPARTMENT IN QUESTION INTEGRATED DEVELOPMENT MEASURES AT LOCAL LEVEL THAT WILL FORM PART OF A DEPARTMENTAL STRATEGY IN SUPPORT OF LOCAL DEVELOPMENT AND IMPROVEMENT AND , TO THIS END , TO DEVELOP THE COMPLEMENTARY FEATURES OF THE AREAS CONCERNED . BY UNDERTAKING , AS THE BACK-UP TO AN ADVISORY SERVICE AND TRAINING PROGRAMME , INVESTMENTS IN THOSE ECONOMIC SECTORS WITH JOB-CREATING POTENTIAL ( AGRICULTURE , MANUFACTURING , TOURISM ) , THE PILOT ACTION IS ALSO AIMED AT ACHIEVING EFFECTIVE COORDINATION AT DEPARTMENT LEVEL OF THE AVAILABLE SOURCES OF CREDIT AND FINANCE . THE DEPARTMENT AUTHORITIES , WHICH ARE COMPETENT AND RESPONSIBLE FOR POLICY ON RURAL DEVELOPMENT , THE RURAL ENVIRONMENT AND RURAL INFRASTRUCTURES , ARE THE PREFERRED PROMOTER FOR THIS TYPE OF DEVELOPMENT MEASURE . THE PREPARATORY PILOT ACTION DOVETAILS WITH THE POLICY FOR SUPPORTING DEVELOPMENT AND LOCAL IMPROVEMENT LAID DOWN BY THE GENERAL COUNCIL OF THE HERAULT DEPARTMENT ON 12 OCTOBER 1983 . THE AIM OF THIS POLICY , WHICH PROVIDES FOR THE INTRODUCTION OF " INTER-MUNICIPAL DEVELOPMENT AND IMPROVEMENT CHARTERS " , IS TO ENCOURAGE LOCAL AUTHORITIES , SOCIO-PROFESSIONAL BODIES AND ASSOCIATIONS OF DISTRICTS TO WORK TOGETHER TO DEFINE AT LOCAL LEVEL THE GUIDELINES AND MEASURES NECESSARY FOR THE DEVELOPMENT OF THEIR REGIONS . 3 . DEFINITION AND GENERAL FEATURES OF THE AREA FIVE DISTRICTS HAVE EXPRESSED THE DESIRE TO CONDUCT A LOCAL DEVELOPMENT AND IMPROVEMENT POLICY IN CONJUNCTION WITH THE DEPARTMENT AUTHORITIES AND WITH THE SUPPORT OF THE REGIONAL , NATIONAL AND COMMUNITY AUTHORITIES . THEY TYPIFY THE ECONOMIC , SOCIAL AND CULTURAL DIVERSITY OF THE DEPARTMENT , WHOSE COASTAL AREA IS MUCH MORE DEVELOPED THAN THE MOUNTAINOUS INLAND AREA . THE DISTRICTS ARE SAINT-PONS ( A MOUNTAINOUS REGION WHOSE POPULATION HAS HALVED SINCE THE BEGINNING OF THE CENTURY ) , BEDARIEUX ( A MOUNTAINOUS AREA WITH A CONTRACTING INDUSTRIAL BASE ) , MINERVOIS ( LESS-FAVOURED FOOTHILL AREA WHOSE MAIN ACTIVITY IS VINE GROWING ; IT IS SUFFERING FROM HEAVY OUT-MIGRATION BECAUSE OF THE SPECIALIZED NATURE OF ITS ECONOMY ) , PIC DE SAINT LOUP ( MIXED SUBURBAN AND RURAL AREA CLOSE TO MONTPELLIER WHICH HAS A RAPIDLY EXPANDING POPULATION ) AND THE " MOYENNE VALLEE " DISTRICT ( AREA MIDWAY BETWEEN THE COAST AND THE MOUNTAINS THAT SPECIALIZES IN VINE GROWING ) . THESE FIVE DISTRICTS ENCOMPASS 123 OF THE MUNICIPALITIES IN THE DEPARTMENT ( ONE-THIRD OF THE TOTAL ) AND HAD A POPULATION OF 74 300 IN 1982 . GENERALLY SPEAKING , AGRICULTURE PLAYS AN IMPORTANT ROLE IN THE ECONOMY BUT THE NUMBER OF PERSONS EMPLOYED IN AGRICULTURE IS CONTRACTING SHARPLY , WHILE MANUFACTURING AND THE SERVICES SECTOR ARE RELATIVELY WEAK . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS WILL BE CARRIED OUT : ( A ) AGRICULTURE : - LAND TENURE MEASURES , - RURAL INFRASTRUCTURES , - PROCESSING AND MARKETING OF AGRICULTURAL PRODUCTS , - MEASURES TO PROMOTE AGRICULTURAL PRODUCTS , AND MARKET SURVEYS ; ( B ) SECONDARY SECTOR : - INCREASE IN MARKET VALUE OF TIMBER AND TIMBER PRODUCTS ( SAWMILLS AND PLANTS FOR DRYING AND PROCESSING LOCAL TIMBER ) , - CONSTRUCTION OF WORKSHOPS FOR THE CRAFT INDUSTRY ; ( C ) TOURISM : - SIMPLE TOURIST FACILITIES , INDIVIDUAL AND COLLECTIVE , - PROMOTIONAL CAMPAIGNS , - SUPPORTING INFRASTRUCTURES , - STUDIES TO IDENTIFY POTENTIAL TOURIST ACCOMMODATION ; ( D ) TRAINING : - TRAINING OF DEVELOPMENT OFFICERS , - VOCATIONAL TRAINING IN NEWLY DEVELOPED INDUSTRIES ( E . G . TIMBER ) ; ( E ) ADVISORY SERVICES : - FINANCING THE RECRUITMENT OF COORDINATORS IN EACH OF THE DISTRICTS CONCERNED . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : SGCI ( SECRETARIAT GENERAL DU COMITE INTERMINISTERIEL ) , - FOR IMPLEMENTATION : THE HERAULT DEPARTMENT AUTHORITIES - SERVICE DE LA MISSION ECONOMIQUE WHICH COMES UNDER THE HERAULT GENERAL ASSEMBLY . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY ACTION : HERAULT , FRANCE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * IN 1 000 ECU * % * IN 1 000 ECU * % * * IN 1 000 ECU * % * IN 1 000 ECU * % A . AGRICULTURE - LAND REPARCELLING * - * - * - * - * - * 150 * - * - * 37,5 * 25 * 37,5 - RURAL INFRASTRUCTURES * - * - * - * - * - * 150 * 60 * 40 * 15 * 10 * 15 - INCREASING PRODUCT VALUE AND PROCESSING * - * - * - * - * - * 450 * 157,5 * 35 * 45 * 10 * 45 - PROMOTIONAL CAMPAIGNS * 50 * - * - * 22,5 * 45 * 60 * - * - * 27 * 45 * 49,5 B . MANUFACTURING - INCREASING THE VALUE OF TIMBER AND TIMBER PRODUCTS * - * - * - * - * - * 300 * 25,5 * 8,5 * - * - * - - WORKSHOPS * - * - * - * - * - * - * - * - * - * - * - - PROMOTION * - * - * - * - * - * 30 * 9 * 30 ( 1 ) * 7,5 * 25 ( 1 ) * 7,5 C . TOURISM - INFRASTRUCTURE * - * - * - * - * - * 600 * 90 * 15 * 90 * 15 * 90 - PROMOTION * - * - * - * - * - * 60 * 18 * 30 ( 1 ) * 15 * 25 ( 1 ) * 15 - SUPPORTING INFRASTRUCTURES * - * - * - * - * - * 150 * 60 * 40 * 15 * 10 * 15 - STUDIES * - * - * - * - * - * 100 * - * - * 70 * 70 * 70 D . TRAINING * - * - * - * - * - * 170 * 85 * 50 * - * - * - E . ADVISORY SERVICES * 200 * - * - * 100 * 50 * 200 * - * - * 100 * 50 * 200 TOTAL * 250 * * * 122,5 * * 2 420 * 505 * * 422 * * 544,5 ( 1 ) THESE PERCENTAGES REFLECT THE PRINCIPLE OF CO-FINANCING FROM THE ERDF AND FROM BUDGETARY LINE 5 5 0 , THE PURPOSE OF WHICH IS TO GUARANTEE COMMUNITY FINANCING IN THE LIGHT OF BUDGET POSSIBILITIES . ALL THE OPERATIONS ARE FINANCED BY THE COMMUNITY AT AN AVERAGE RATE OF 55 % , WITH THE NECESSARY APPROPRIATIONS COMING IN PART FROM THE ERDF AND IN PART FROM BUDGETARY LINE 5 5 0 . 1 ECU = FF 6,87530 . " EXISTING INSTRUMENT " MEANS THE ERDF , THE ESF OR THE EAGGF GUIDANCE SECTION . NB : THE ESTIMATES GIVEN IN THE TABLE MAY BE REVISED . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE FRENCH REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .